PER CURIAM.
This appeal was improvidently taken from Hillsborough County Circuit Court granting a motion to dismiss an appeal taken by Otha Favors and Sharon Clinkenbeard Favors from their convictions in municipal court. This court, pursuant to Section 59.45, Florida Statutes, F.S.A., which is applicable to District Courts of Appeal of Florida,1 regards the *173notice of appeal and the record herein as a petition for certiorari duly presented to this court.
Respondent’s Motion to Dismiss was granted since the record-on-appeal was not timely filed with the Circuit Court as per Section 932.52(11) (15), Florida Statutes, F.S.A. and Florida Appellate Rule 3.6, 32 F.S.A. However, we find that the real fault lies with the municipal court clerk since he failed to transmit the record-on-appeal as required by Section 932.52 (10), Florida Statutes, F.S.A. once petitioners, appellants below, had complied with the provisions of Section 932.52(3), Florida Statutes, F.S.A. in perfecting their appeal.
The writ is granted and the Order of Dismissal is quashed. This cause is therefore remanded for further consideration.
PIERCE, C. J., and LILES and HOB-SON, JJ., concur.

. Ludwig v. Cochran, Fla.App.1959, 114 So.2d 484.